 



EXHIBIT 10.1
AGREEMENT
          THIS AGREEMENT, effective as of the 2nd day of June, 2006, by and
between EMS TECHNOLOGIES, INC., a Georgia corporation (the “Company”), and Paul
B. Domorski (”Domorski”)
W I T N E S S E T H:
          WHEREAS, the Company wishes to assure both itself and its key
employees of continuity of management and objective judgment in the event of any
Change in Control (as defined below) of the Company and to provide certain other
benefits, and Domorski is a key employee of the Company and an integral part of
its management; ; and
          WHEREAS, the Company and Domorski, in connection with the employment
of Domorski as the Company’s President and Chief Executive Officer, negotiated
and agreed upon certain other provisions with respect to the consequences of a
termination of Domorski’s employment under certain circumstances.
          NOW, THEREFORE, for and in consideration of the premises and the
mutual covenants herein contained, the parties hereby agree as follows:
          I. TERM OF AGREEMENT.
          This Agreement shall be effective immediately upon its execution by
the parties hereto, and shall remain in effect during the term of Domorski’s
employment with the Company, and thereafter as required to enforce Domorski’s
right to receive benefits and payments as provided herein. This Agreement is not
and shall not be deemed to be an employment agreement and in no way guarantees
Domorski the right to continue in the employment of the Company or its
affiliates. Domorski’s employment is considered employment at will, subject to
Domorski’s right to receive payments and benefits upon certain terminations of
employment as provided herein.
          II. DEFINITIONS.
          1. Board — The Board of Directors of the Company, or its successor.
          2. Cause — The term “Cause” as used herein shall mean: (i) any act
that constitutes, on the part of Domorski, (a) fraud, dishonesty, gross
negligence, or willful misconduct, and (b) that directly results in material
injury to the Company, or (ii) Domorski’s conviction of a felony or crime
involving moral turpitude. A termination of Domorski for “Cause” based on clause
(i) of the preceding sentence shall take effect 30 days after the Company gives
written notice of such termination to Domorski specifying the conduct deemed to
qualify as Cause, unless Domorski shall, during such 30-day period, remedy the
events or circumstances constituting Cause to the reasonable satisfaction of the
Company. A termination

 



--------------------------------------------------------------------------------



 



for Cause based on clause (ii) above shall take effect immediately upon giving
of the termination notice.
          3. Change in Control — The term “Change in Control” as used herein
shall mean the occurrence of one of the following:
(i) the Company consolidates or merges with or into another corporation, or is
otherwise reorganized, if the Company is not the surviving corporation in such
transaction or if after such transaction any other corporation, association or
other person, entity or group or the shareholders thereof own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock or more
than 50% of the assets of the Company; or
(ii) more than 35% of the then-outstanding shares of common stock of the Company
are, in a single transaction or in a series of related transactions, sold or
otherwise transferred to or are acquired by any other corporation, association
or other person, entity or group acting in concert, whether or not any such
shareholder or any shareholders included in such group were shareholders of the
Company prior to the Change in Control; or
(iii) an election, or series of related elections, of members of the Board of
Directors shall occur such that a majority of such members following such
election(s) shall not have been nominated or recommended for election by a
majority of the members of the Board of Directors who were serving immediately
prior to such election(s); or
(iv) the occurrence of any other event or circumstance which is not covered by
(i) through (iii) above which the Board determines affects control of the
Company and constitutes a Change in Control for purposes of this Agreement.
          4. Constructive Termination — The term “Constructive Termination”
shall mean termination of employment that is voluntary on the part of Domorski,
and, in the judgment of Domorski, is due to, and which occurs within six months
of:
(a) a material adverse change, without Domorski’s consent, in Domorski’s duties,
responsibilities or title at the Company from those previously in effect, or a
materially adverse alteration in the nature or status of such duties or
responsibilities (other than any such alteration to the extent incidental to the
fact that the Company may no longer be a public company);
(b) a reduction by the Company of Domorski’s base salary from such salary
previously in effect;
(c) the relocation, without Domorski’s consent, of the Company’s principal
executive offices to a location outside the Atlanta, Georgia metropolitan area,
or

 



--------------------------------------------------------------------------------



 



the Company’s requiring Domorski to be based anywhere other than the Company’s
principal executive offices, except for required travel on the Company’s
business to an extent substantially consistent with Domorski’s position as
President and Chief Executive Officer;
(d) the failure by the Company, without Domorski’s consent, to pay to Domorski
any portion of Domorski’s then-current compensation (including base salary and
annual bonus), or to pay to Domorski any portion of an installment of deferred
compensation under any deferred compensation program of the Company, in each
case within seven days of the date such compensation is due;
(e) the failure by the Company to continue in effect any compensation plan in
which Domorski previously participated, which is material to Domorski’s total
compensation, including but not limited to the Company’s annual bonus plan,
stock option plan, or any similar or substitute plans, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue
Domorski’s participation in such plan (or in such substitute or alternative
plan) on a basis not materially less favorable, both in terms of the amount of
benefits provided and the level of Domorski’s participation relative to other
participants, as previously existed, except, in all such cases not involving a
Change in Control, to the extent such failure is attributable to and consistent
with a termination or modification of such plans as in effect and as applied
generally to a group of employees comprising not less than all of the Company’s
officers; or
(f) the failure by the Company to continue to provide Domorski with benefits
substantially similar to those enjoyed by Domorski under any of the Company’s
life insurance, medical, health and accident or disability plans in which
Domorski was previously participating, or the taking of any action by the
Company which would directly or indirectly materially reduce any of such
benefits or would deprive Domorski of any material fringe benefit otherwise
previously enjoyed by Domorski, except, in all such cases not involving a Change
in Control, to the extent such failure or action is attributable to and
consistent with a termination or modification of such plans as in effect and as
applied generally to a group of employees comprising not less than all of the
Company’s officers.
A termination shall not be considered a Constructive Termination within the
meaning of this Agreement if such termination is the result of Cause, Disability
or death of Domorski. Domorski’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
relating to or supporting a Constructive Termination hereunder.
          5. Disability — The term “Disability” shall mean Domorski’s inability
as a result of physical or mental incapacity to substantially perform his duties
for the Company on a full-time basis for a period of six months.

 



--------------------------------------------------------------------------------



 



          6. Excess Severance Payment — The term “Excess Severance Payment”
shall have the same meaning as the term “excess parachute payment” defined in
Section 280G(b) (1) of the Code.
          7. Involuntary Termination — The term “Involuntary Termination” shall
mean termination of employment that is involuntary on the part of Domorski and
that occurs for reasons other than Cause, Disability or death.
          8. Present Value — The term “Present Value” shall have the same
meaning as provided in Section 280G(d) (4) of the Code.
          9. Reasonable Compensation — The term “Reasonable Compensation” shall
have the same meaning as provided in Section 280G(b) (4) of the Code.
          10. Severance Payment — The term “Severance Payment” shall have the
same meaning as the term “parachute payment” defined in Section 280G(b) (2) of
the Code.
          III. BENEFITS UPON TERMINATION.
          1. The benefits described in Section 2 below shall, subject to
Article IV of this Agreement, be paid or provided to Domorski in the following
circumstances:
(a) Termination Upon Change in Control — If a Change in Control occurs during
the term of this Agreement and Domorski’s employment is terminated within 24
months thereafter, and such termination is an Involuntary Termination or a
Constructive Termination; or.
(b) Other Eligible Terminations — If Domorski’s employment is terminated at any
time during the term of this Agreement and such termination is an Involuntary
Termination or a Constructive Termination.
          2. Benefits to be Provided — If Domorski becomes eligible for benefits
under Section 1 above, the Company shall pay or provide to Domorski the
compensation and benefits set forth in this Section 2.
(a) Salary — Domorski will continue to receive his current salary (subject to
withholding of all applicable taxes and any amounts referred to in Section 2(b)
below) for a period of:

  (i)   36 months from his date of termination in the event the termination
follows a Change in Control occurring without the prior approval of the Board of
Directors;     (ii)   24 months from his date of termination in the event the
termination follows a Change in Control occurring with the prior approval of the
Board of Directors; and

 



--------------------------------------------------------------------------------



 



  (iii)   12 months from his date of termination in the event the termination is
not associated with a Change in Control but is an other eligible termination as
specified in paragraph 1(b) above.

provided, however, that the salary payments provided for hereunder shall be paid
in a single lump sum payment, to be paid not later than 30 days after his
termination of employment; provided, further, that the amount of such lump sum
payment shall be determined by taking the salary payments to be made and
discounting them to their Present Value on the date Domorski’s employment is
terminated. For purposes hereof, Domorski’s “current salary” shall be the
highest rate in effect during the six-month period prior to Domorski’s
termination.
(b) Health and Life Insurance Coverage — The health and life insurance benefits
coverage (including any executive medical plan or split dollar insurance plan)
provided to Domorski at his date of termination (or within six months prior to
such date of termination), shall be provided by the Company at its expense at
the same level and in the same manner as if his employment had not terminated
(and, if applicable, such coverage had not been terminated or modified within
six months prior to such date of termination), but subject to the customary
changes in such coverages if Domorski reaches age 65 or has similar changes in
personal or family circumstances, beginning on the date of such termination and
ending on the date 12 months from the date of such termination (the
“Continuation Period”). Any additional coverages Domorski had at termination,
including dependent coverage, will also be continued for such period on the same
terms, to the extent permitted by the applicable policies or contracts. Any
costs Domorski was paying for such coverages at the time of termination shall be
paid by Domorski by separate check payable to the Company each month in advance.
If the terms of any healthcare plan referred to in this subsection do not permit
continued participation by Domorski as required by this subsection, or if the
healthcare benefits to be provided to Domorski and his dependents pursuant to
this subsection cannot be provided in a manner such that the benefit will be
tax-free to them, then the Company shall (A) pay to Domorski monthly during the
Continuation Period an amount equal to the monthly rate for comparable COBRA
coverage under such healthcare plan for former active employees, minus the
amount active employees are then paying for such coverage, , plus an additional
amount as necessary to reimburse Domorski for the additional taxes payable on
both such additional compensation and such additional amount at a combined tax
rate of 45%, and (B) permit Domorski and his dependents to elect to participate
in such healthcare plan for the Continuation Period upon payment of the
applicable rate for COBRA coverage. The coverages provided for in this
subsection shall be applied against and reduce the period for which COBRA
coverage would otherwise be provided If the terms of any other benefit plan
referred to in this Section do not permit continued participation by Domorski,
then the Company will arrange at its expense for other coverage providing
substantially similar benefits.

 



--------------------------------------------------------------------------------



 



(c) Stock Options — As of Domorski’s date of termination, all outstanding stock
options granted to Domorski under any stock option plan or program maintained by
the Company shall become 100% vested and immediately exercisable, and shall
thereafter remain exercisable until the expiration dates otherwise in effect had
Domorski remained continuously employed by the Company.
(d) Effect of Death — In the event of Domorski’s death after he becomes entitled
to benefits hereunder, the benefits shall be continued to his spouse for the
remainder of the applicable 36, 24 or 12-month period. If Domorski is not
married, the benefits shall cease on his date of death.
(e) Effect of Retirement Eligibility — The fact that Domorski is eligible for
early, normal or delayed retirement under a Company retirement plan at the time
of his termination shall not make him ineligible to receive benefits hereunder.
          3. Conformance with Section 409A. To the extent applicable, this
Agreement shall at all times be operated in accordance with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and rulings thereunder (“Section 409A”), including any applicable
transition rules. The Company shall have authority to take action, or refrain
from taking any action, with respect to the payments and benefits under this
Agreement that is reasonably necessary to comply with Section 409A.
Specifically, the Company shall have the authority to delay the commencement of
payments under Article III to “key employees” of the Company to the extent such
delay is mandated by the provisions of Section 409A; provided that the Company
and Domorski may agree to take into account any transitional rule available
under Section 409A.
          IV. LIMITATION OF BENEFITS.
          1. Limitation of Amount — Notwithstanding anything in this Agreement
to the contrary, if any of the compensation or benefits payable, or to be
provided, to Domorski by the Company under this Agreement are treated as Excess
Severance Payments (whether alone or in conjunction with payments or benefits
outside of this Agreement), the compensation and benefits provided under this
Agreement shall be modified or reduced in the manner provided in Section 2 below
to the extent necessary so that the compensation and benefits payable or to be
provided to Domorski under this Agreement that are treated as Severance
Payments, as well as any compensation or benefits provided outside of this
Agreement that are so treated, shall not cause the Company to have paid an
Excess Severance Payment. In computing such amount, the parties shall take into
account all provisions of Code Section 280G, and the regulations thereunder,
including making appropriate adjustments to such calculation for amounts
established to be Reasonable Compensation. The determinations under this
Section IV.1 with regard to Excess Severance Payments shall be made by an
independent accounting firm selected by the Company and reasonably acceptable to
Domorski, which shall provide detailed supporting calculations to the parties.

 



--------------------------------------------------------------------------------



 



          2. Modification of Amount — In the event that the amount of any
Severance Payments which would be payable to or for the benefit of Domorski
under this Agreement must be modified or reduced to comply with this Article,
Domorski shall direct which Severance Payments are to be modified or reduced;
provided, however, that no increase in the amount of any payment shall be made
without the consent of the Company.
          3. Avoidance of Penalty Taxes — This Article shall be interpreted so
as to avoid the imposition of excise taxes on Domorski under Section 4999 of the
Code or the disallowance of a deduction to the Company pursuant to
Section 280G(a) of the Code with respect to amounts payable under this
Agreement. In connection with any Internal Revenue Service examination, audit or
other inquiry, the Company and Domorski agree to take action to provide, and to
cooperate in providing, evidence to the Internal Revenue Service that the
compensation and benefits provided under this Agreement do not result in the
payment of Excess Severance Payments.
          4. Additional Limitation — In addition to the limits otherwise
provided in this Article, to the extent permitted by law Domorski may in his
sole discretion elect to reduce (or change the timing of) any payments he may be
eligible to receive under this Agreement to prevent the imposition of excise
taxes on Domorski under Section 4999 of the Code or to otherwise reduce or delay
liability for taxes owed under the Code.
          V. MISCELLANEOUS.
          1. Notices — Any notice to a party required or permitted to be given
hereunder shall be in writing and shall be deemed given when delivered and shall
be hand delivered, sent by facsimile transmission with request for confirmation
of receipt, or mailed registered or certified mail (return receipt requested),
to such party at such party’s address as specified below, or at such other
address as such party shall specify by notice to the other.

             
 
  If to the Company:   EMS Technologies, Inc.    
 
      660 Engineering Dr.    
 
      Norcross, GA 30092    
 
      Attention: General Counsel    

          If to Domorski, to his last address provided to the Company by
Domorski, and if none as otherwise shown on the records of the Company.
          2. Assignment — This Agreement shall inure to the benefit of and shall
be binding upon the parties hereto and their respective executors,
administrators, heirs, personal representatives and successors, but, except as
hereinafter provided, neither this Agreement nor any right hereunder may be
assigned or transferred by either party thereto, or by any beneficiary or any
other person, nor be subject to alienation, anticipation, sale, pledge,
encumbrance, execution, levy or other legal process of any kind against
Domorski, his beneficiary or any other person. Notwithstanding the foregoing,
any person or business entity succeeding to substantially all of the business of
the Company by purchase, merger, consolidation, sale of assets or

 



--------------------------------------------------------------------------------



 




otherwise, shall be bound by and shall adopt and assume this Agreement and the
Company shall obtain the assumption of this Agreement by such successor. Failure
by the Company to obtain such assumption and agreement prior to the effective
date of any such succession shall be a breach of this Agreement and shall
entitle Executive to the same compensation and benefits upon Involuntary
Termination or Voluntary Termination as if a Change in Control had occurred.
          3. No Obligation to Fund — The agreement of the Company (or its
successor) to make payments to Domorski hereunder shall represent solely the
unsecured obligation of the Company (and its successor), except to the extent
the Company (or its successor) in its sole discretion elects in whole or in part
to fund its obligations under this Agreement pursuant to a trust arrangement or
otherwise.
          4. Applicable Law — This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Georgia.
          5. Arbitration of Disputes; Expenses — All claims by Domorski for
compensation and benefits under this Agreement shall be directed to and
determined by the Board and shall be in writing. Any denial by the Board of a
claim for benefits under this Agreement shall be delivered to Domorski in
writing within 20 days following the submission of such claim, and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Atlanta, Georgia, in accordance with the commercial arbitration rules of the
American Arbitration Association then in effect. The arbitration award shall be
final and binding upon the parties, and judgment upon the award may be entered
on the arbitrator’s award in any court having jurisdiction. Any arbitration
award in favor of Domorski, in whole or in part, shall include interest, at the
rate of 10% per annum, on the amount awarded from the date it was due for
payment as provided in this Agreement. In the event Domorski incurs legal fees
and other expenses in seeking to obtain or enforce any rights or benefits
provided by this Agreement and is successful, in whole or in part, in obtaining
or enforcing any such rights or benefits through settlement, arbitration or
otherwise, the Company shall promptly pay, and any arbitration award shall
include, Domorski’s reasonable legal fees and expenses incurred in enforcing
this Agreement and Domorski’s share of the fees of the arbitrator. Except to the
extent provided in the preceding sentence, each party shall pay its own legal
fees and other expenses associated with any dispute, provided, that the fee for
the arbitrator shall be shared equally.
          6. Amendment — This Agreement may only be amended by a written
instrument signed by the parties hereto, which makes specific reference to this
Agreement.
          7. Severability — If any provision of this Agreement shall be held
invalid or unenforceable by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provisions hereof.
          8. Other Benefits — Nothing in this Agreement shall limit or replace
the compensation or benefits payable to Domorski, or otherwise adversely affect
Domorski’s rights, under any other benefit plan, program or agreement to which
Domorski is a party.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed on its behalf by its duly authorized officers and Domorski has
hereunder set his hand, as of the date first above written.

                  EMS TECHNOLOGIES, INC.    
 
           
 
      /s/    
 
           
 
  By:   John B. Mowell    
 
  Title:   Chairman of the Board    

(Corporate Seal)

             
Attest:
        /s/
 
William S. Jacobs        
 
  Secretary        
 
           
 
           /s/    
 
           
 
      Paul B. Domorski    

 